
	
		I
		111th CONGRESS
		1st Session
		H. R. 776
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Pallone (for
			 himself, Mrs. Capps,
			 Mr. Payne,
			 Ms. Schwartz,
			 Mr. Levin,
			 Mr. Blumenauer,
			 Ms. Bordallo,
			 Mr. Sires,
			 Mr. Grijalva,
			 Mr. Ackerman,
			 Mr. Weiner,
			 Mr. Moran of Virginia,
			 Mr. Filner,
			 Ms. McCollum,
			 Mr. Doyle,
			 Ms. Harman,
			 Ms. Schakowsky, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Emergency Planning and Community
		  Right-to-Know Act of 1986 to strike a provision relating to modifications in
		  reporting frequency.
	
	
		1.Short titleThis Act may be cited as the
			 Toxic Right-to-Know Protection
			 Act.
		2.Modifications in
			 reporting frequencySection
			 313 of the Emergency Planning and Community Right-to-Know Act of 1986 (42
			 U.S.C. 11023) is amended—
			(1)by striking
			 subsection (i); and
			(2)by redesignating
			 subsections (j) through (l) as subsections (i) through (k),
			 respectively.
			3.Requirements
			 relating to toxic release inventoryNotwithstanding any other provision of
			 law—
			(1)the Administrator of the Environmental
			 Protection Agency (referred to in this section as the
			 Administrator) shall establish the eligibility threshold regarding
			 the use of a form A certification statement under the toxic release inventory
			 program established under the Emergency Planning and Community Right-to-Know
			 Act of 1986 (42 U.S.C. 11001 et seq.) at not greater than 500 pounds for
			 nonpersistent bioaccumulative and toxic chemicals; and
			(2)the use of a form A
			 certification statement described in paragraph (1), or any equivalent successor
			 thereto, shall be prohibited with respect to any chemical identified by the
			 Administrator as a chemical of special concern under section 372.28 of title
			 40, Code of Federal Regulations (or a successor regulation).
			
